DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Paragraph 0054, line 3, “the first camera 230” should read “the second camera 230” based on line 1 of the same paragraph and the previous paragraph.  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 9-12, 14, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Darling (WO 2017152215) in view of Mitchell (US PGPub 20170329401) and further in view of Nguyen et al. (US PGPub 20130016044), hereinafter referred to as Nguyen.
In regards to claim 1, 14, and 20, Darling teaches a method [claim 1] (Abstract; Paragraphs 00029, 000119 teach a method), an apparatus [claim 14] (Abstract; Paragraphs 00068, 000134 teach a system including devices (apparatus)), and a system [claim 20] (Abstract; Paragraphs 00068, 000134 teach a system), comprising: 
a display device (Abstract; Paragraph 000105 teaches an audiovisual display device);
a display surface (Abstract; Paragraph 00025, 000105 teach a display device which can include a computer screen (display surface));
at least one processor (Paragraphs 00072, 000138; Figure 3, Ref 217);
 at least one image capture device (Figure 1, Ref 100; Figure 3, Ref 218; Paragraphs 105-106, 000137-000138), the at least one image capture device capturing images of positions of eyes of the user relative to the display surface of the display device as the first content is being displayed (Abstract; Paragraph 000106 teaches the eye-tracking device determines where the subject is looking on the screen); 
a computing system (Paragraph 0002, 00025, 000104); and
displaying, on a display surface of a display device, a first content to a user (Paragraphs 000105-000106 teach the display device presents/displays learning information (content) to the student), the displayed first content comprising a plurality of objects (Fig 4, Ref 222; Paragraph 00144 teaches the subject matter (content) bay be presented as text or a series of dot points or pictures (plurality of objects)); 
capturing, with at least one image capture device (Figure 1, Ref 100; Figure 3, Ref 218; Paragraphs 000137-000138), positions of eyes of the user (Paragraphs 000105-000106, 000108 teach the eye tracking device monitors the eye movement and direction of the users concentration returning the data to the system) relative to the display surface of the display device as the first content is being displayed (Paragraph 000105 teaches the system produces eye-tracking or gaze data as the student views the learning information on the display device); 
receiving, with a computing system (Paragraph 0002, 00025, 000104), the captured positions of the eyes of the user (Paragraph 000108 teaches the eye tracking device monitors the eye movement and direction of the user’s concentration returning the data to the system) correlated with particular portions of the first content that are displayed on the display surface of the display device (Paragraph 000105-000106 teach the eye-tracking device produces data including where on the screen the user is looking); 
Darling does not explicitly teach a non-transitory computer readable medium communicatively coupled to the at least one processor, the non-transitory computer readable medium having stored thereon computer software comprising a set of instructions; capturing images of positions of eyes of the user; identifying one or more first objects of the plurality of objects that are displayed on the display surface of the display device that correspond to the positions of the eyes of the user relative to the display surface of the display device as the first content is being displayed, based at least in part on analysis of the received captured images of the positions of the eyes of the user correlated with particular portions of the first content that is displayed on the display surface of the display device; sending, with the computing system and to a content source, a request for additional content containing the identified one or more first objects; and based on a determination that one or more second content containing the identified one or more first objects are available via the content source, retrieving, with the computing system, the one or more second content and displaying, with the computing system, the one or more second content on the display surface of the display device. However, Mitchell teaches a student training system (Paragraph 0026) including capturing images of positions of eyes of the user (Paragraphs 0003, 0042 teach the system uses an eye tracking device that can include using Video Oculography (VOG) methodology which captures images of the eye); and identifying one or more first objects of the plurality of objects that are displayed on the display surface of the display device that correspond to the positions of the eyes of the user relative to the display surface of the display device as the first content is being displayed (Abstract; Paragraphs 0032, 0037-0038 teach the system uses the eye tracking to identify fixation regions that the user’s eye fixates on and identifies the objects found in the region from the plurality of displayed graphical objects), based at least in part on analysis of the received captured images of the positions of the eyes of the user correlated with particular portions of the first content that is displayed on the display surface of the display device (Abstract; Paragraphs 0032, 0037-0038 teach the system iteratively loops the program to determine eye events based on the eye tracking data when a user fixates or tracks a graphical object and the data includes identifying the objects in the fixation regions based on analyzing the eye event data).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Darling with the teachings of Mitchell, as the references and the claimed invention are directed to learning systems including eye tracking to gauge a user’s interest and engagement. One of ordinary skill in the art would modify Darling to include the steps of capturing images of positions of the eyes of the user and identifying the objects the user is fixated on among a plurality of displayed objects based on the image. Upon such modification, the method and system of Darling would include capturing images of positions of eyes of the user; and identifying one or more first objects of the plurality of objects that are displayed on the display surface of the display device that correspond to the positions of the eyes of the user relative to the display surface of the display device as the first content is being displayed, based at least in part on analysis of the received captured images of the positions of the eyes of the user correlated with particular portions of the first content that is displayed on the display surface of the display device. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings as using captured images of a user’s eye for eye tracking is a known technique for identifying specific targets of a user’s gaze and identifying specific objects the user is fixated on provides further insight to the user’s engagement and what content they engage with among the plurality of objects.
Darling in view of Mitchell does not explicitly teach a non-transitory computer readable medium communicatively coupled to the at least one processor, the non-transitory computer readable medium having stored thereon computer software comprising a set of instructions; sending, with the computing system and to a content source, a request for additional content containing the identified one or more first objects; and based on a determination that one or more second content containing the identified one or more first objects are available via the content source, retrieving, with the computing system, the one or more second content and displaying, with the computing system, the one or more second content on the display surface of the display device. However, Nguyen teaches a computer based learning system (Abstract; Paragraph 0029) including a non-transitory computer readable medium (Paragraph 0029 teaches the system includes a memory (storage medium)) communicatively coupled to the at least one processor (Paragraph 0029 teaches the memory is coupled to the processors), the non-transitory computer readable medium having stored thereon computer software comprising a set of instructions (Paragraph 0029 teaches the memory stores the software program (computer instructions) for the process and apparatus to perform); sending, with the computing system and to a content source (Paragraphs 0032, 0064 teach the content is stored in the storage devices of the system (content source) and accessed by the system (computing system)), a request for additional content containing the identified one or more first objects (Paragraphs 0058, 0066-0067 teach the student’s learning material can be continuously adapted and based on the students interest including identified content objects such as a favorite animal); and based on a determination that one or more second content containing the identified one or more first objects are available via the content source (Paragraph 0067 teaches the system identifies/determines a relationship between the student profile, including interests (first objects), and the available content stored in the system), retrieving, with the computing system, the one or more second content (Paragraphs 0066-0067 teach the system retrieves a plurality of content choices based on the determined relationships between the first object and second content and can automatically display the content), and displaying, with the computing system, the one or more second content on the display surface of the display device (Paragraph 0067 teaches displaying the content that matches the attributes of the student profile including student interests).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Darling in view of Mitchell with the teachings of Nguyen, as the references and the claimed invention are directed to learning systems for improving student learning through focusing on engagement/student interest. One of ordinary skill in the art would modify Darling in view of Mitchell to include the system automatically requesting and displaying further learning content including the student’s interests and being performed on a computer system including a non-volatile memory storage storing the computer program of the method. One of ordinary skill in the art would modify Darling in view of Mitchell and Nguyen by using the initial display of learning content of Darling and modifying the learning content based on the identified student interests inputted using the eye tracking method of Mitchell as discussed above. The determined student interests would be included in the student profile of Nguyen and used to modify the learning content as discussed in Darling and Nguyen to include additional learning content having objects related to the student’s interests. Upon such modification, the method and system of Darling in view of Mitchell would include a non-transitory computer readable medium communicatively coupled to the at least one processor, the non-transitory computer readable medium having stored thereon computer software comprising a set of instructions; sending, with the computing system and to a content source, a request for additional content containing the identified one or more first objects; and based on a determination that one or more second content containing the identified one or more first objects are available via the content source, retrieving, with the computing system, the one or more second content and displaying, with the computing system, the one or more second content on the display surface of the display device. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings as modifying learning content to include objects of student interests provides tailored learning content to students to help them stay focused and engaged during learning sessions (Nguyen Paragraph 0014).
In regards to claim 2 and 15, Darling further teaches wherein each of the first content and the one or more second content comprises at least one of image content (Figure 4, Ref 223; Paragraph 000144 teaches the subject matter (learning content) can be a series of pictures), text content (Figure 4, Ref 221; Paragraph 000144 teaches the learning content can be presented as text), or scenery content (Figure 4, Ref 223; Paragraph 000144 teaches the subject matter (learning content) can be a series of pictures which includes, under a broadest reasonable interpretation, pictures of scenery).
In regards to claim 9, Darling does not explicitly teach wherein correlating the captured images of the positions of the eyes of the user with particular portions of the first content that are displayed on the display surface of the display device comprises analyzing, with the computing system, reflections of the first content on surfaces of the eyes, and matching, with the computing system, the captured images of the positions of the eyes of the user with the analyzed reflections of the first content. However, Mitchell further teaches wherein correlating the captured images of the positions of the eyes of the user with particular portions of the first content that are displayed on the display surface of the display device comprises analyzing, with the computing system, reflections of the first content on surfaces of the eyes (Paragraph 0003 teaches that the eye tracking can be performed using the video oculography method which includes analyzing the captured images of the eye including point reflections on the eye), and matching, with the computing system, the captured images of the positions of the eyes of the user with the analyzed reflections of the first content (Paragraphs 0003, 0032 teach that the eye tracking can be performed using the video oculography method which includes image processing to extract geometrical information from the images in order to determine the corresponding fixation region).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Darling with the teachings of Mitchell, as the references and the claimed invention are directed to learning systems including eye tracking to gauge a user’s interest and engagement. One of ordinary skill in the art would modify Darling to include the steps of analyzing the captured images of the eyes of the user and performing image processing to identify the regions of the screen the user is looking at (matching) as the steps are known as part of the VOG eye tracking method. Upon such modification, the method and system of Darling would include wherein correlating the captured images of the positions of the eyes of the user with particular portions of the first content that are displayed on the display surface of the display device comprises analyzing, with the computing system, reflections of the first content on surfaces of the eyes, and matching, with the computing system, the captured images of the positions of the eyes of the user with the analyzed reflections of the first content. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings as using captured images of a user’s eye for eye tracking is a known technique (VOG) for identifying specific targets of a user’s gaze and identifying specific objects the user is fixated on provides further insight to the user’s engagement and what content they engage with among the plurality of objects.
In regards to claim 10, as discussed above in the rejection of claim 1, Darling teaches the computing system, at least one image capture device, and the display device. Darling does not explicitly teach wherein correlating the captured images of the positions of the eyes of the user with particular portions of the first content that are displayed on the display surface of the display device comprises synchronizing, with at least one of the computing system, the at least one image capture device, or the display device, the display of the first content and the capture of the images of the positions of the eyes of the user relative to the display surface of the display device. However, Mitchell further teaches wherein correlating the captured images of the positions of the eyes of the user with particular portions of the first content that are displayed on the display surface of the display device comprises synchronizing, with at least one of the computing system, the at least one image capture device, or the display device, the display of the first content and the capture of the images of the positions of the eyes of the user relative to the display surface of the display device (Paragraphs 0032, 0038, 0049 teach the process of recording the eye tracking produces eye event data including the images of the user’s eyes, the times of the event, and the related graphic objects from the user interface thereby relating (synchronizing) the displayed content and the captured images as part of the eye event).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Darling with the teachings of Mitchell, as the references and the claimed invention are directed to learning systems including eye tracking to gauge a user’s interest and engagement. One of ordinary skill in the art would modify Darling to include generating eye event data of the recording eye tracking event and would include the time of the eye event as well as the related identified objects of the display. Upon such modification, the method and system of Darling would include wherein correlating the captured images of the positions of the eyes of the user with particular portions of the first content that are displayed on the display surface of the display device comprises synchronizing, with at least one of the computing system, the at least one image capture device, or the display device, the display of the first content and the capture of the images of the positions of the eyes of the user relative to the display surface of the display device. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings as using captured images of a user’s eye for eye tracking is a known technique (VOG) for identifying specific targets of a user’s gaze and creating specific eye event data including the identified objects and related event data allows the process to operate more efficiently and further use the relevant data.
In regards to claim 11, Darling does not explicitly teach wherein synchronizing the display of the first content and the capture of the images of the positions of the eyes of the user relative to the display surface of the display device comprises one of synchronizing timestamps associated with the first content being displayed with timestamps associated with the images of the positions of the eyes of the user, or embedding timestamps associated with the first content being displayed in the captured images of the positions of the eyes of the user. However, Mitchell further teaches wherein synchronizing the display of the first content and the capture of the images of the positions of the eyes of the user relative to the display surface of the display device comprises one of synchronizing timestamps associated with the first content being displayed with timestamps associated with the images of the positions of the eyes of the user (Paragraphs 0032, 0038 teach the eye event data for identifying the fixation region and objects includes the time the event occurred and attributes of the fixation region (displayed content)), or embedding timestamps associated with the first content being displayed in the captured images of the positions of the eyes of the user (Paragraphs 0032, 0038 teach the eye event data for identifying the fixation region and objects includes the time the event occurred, the event data includes the captured eye tracking data (images from the VOG method detailed above)).
In regards to claim 12, Darling further teaches wherein identifying the one or more first objects comprises at least one of identifying one or more first objects on which the eyes of the user focus or linger for at least a predetermined amount of time (Paragraph 000108 teaches identifying if the user stares at a specific point on the display device (object) for a prolonged time).
Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Darling in view of Mitchell and Nguyen as applied to claim 1 above, and further in view of Edmonds (US PGPub 20100003659).
In regards to claim 3 and 16, Darling and Darling in view of Mitchell does not explicitly teach wherein each of the first content and the one or more second content comprises teaching material associated with subjects comprising at least one of mathematics, language, biology, chemistry, physics, science, history, social studies, economics, writing, computer science, geography, art, design, music, reading, ethics, drama, psychology, philosophy, accounting, health, technology, media studies, or home economics. Nguyen further teaches wherein each of the first content and the one or more second content comprises teaching material associated with subjects comprising at least one of mathematics (Paragraph 0050).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Darling in view of Mitchell with the teachings of Nguyen, as the references and the claimed invention are directed to learning systems for improving student learning through focusing on engagement/student interest. One of ordinary skill in the art would modify Darling in view of Mitchell to include mathematics as one of the subjects of learning material as it is a well-known learning subject to those of ordinary skill in the art. Upon such modification, the method and system of Darling in view of Mitchell would include each of the first content and the one or more second content comprises teaching material associated with subjects comprising at least one of mathematics. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings to ensure the learning system is comprehensive and covers learning subjects that are taught to students.
Darling in view of Mitchell and Nguyen does not explicitly teach wherein each of the first content and the one or more second content comprises teaching material associated with subjects comprising at least one of language, biology, chemistry, physics, science, history, social studies, economics, writing, computer science, geography, art, design, music, reading, ethics, drama, psychology, philosophy, accounting, health, technology, media studies, or home economics. However, Edmonds teaches an adaptive learning system that present learning content and objects to a user wherein each of the first content and the one or more second content comprises teaching material associated with subjects comprising at least one of language (Paragraph 0049), biology (Paragraph 0087 teaches the system can be used to teach natural sciences of which biology is well known to those of ordinary skill in the art and would be obvious to include as a natural science to teach to students), chemistry (Paragraph 0087 teaches the system can be used to teach natural sciences of which chemistry is well known to those of ordinary skill in the art and would be obvious to include as a natural science to teach to students), physics (Paragraph 0087 teaches the system can be used to teach natural sciences of which physics is well known to those of ordinary skill in the art and would be obvious to include as a natural science to teach to students), science (Paragraph 0087), history (Paragraph 0087), social studies (Paragraph 0087; social sciences), economics (Paragraph 0087), writing (Paragraph 0085 teaches writing is included as part of learning language skills), computer science (Paragraph 0087), geography (Paragraph 0087), art (Paragraph 0087), music (Paragraph 0087), reading (Paragraph 0085 teaches reading is included as part of learning language skills), psychology (Paragraph 0087 teaches the system can be used to teach social sciences of which psychology is well known to those of ordinary skill in the art and would be obvious to include as a natural science to teach to students), or technology (Paragraph 0087).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Darling in view of Mitchell and Nguyen with the teachings of Edmonds, as the references and the claimed invention are directed to adaptive learning systems. One of ordinary skill in the art would modify Darling in view of Mitchell and Nguyen to include additional specific subject areas, as listed above, for the learning content displayed. Upon such modification, the method and system of Darling in view of Mitchell would include wherein each of the first content and the one or more second content comprises teaching material associated with subjects comprising at least one of language, biology, chemistry, physics, science, history, social studies, economics, writing, computer science, geography, art, music, reading, psychology, or technology. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings to ensure the learning system is comprehensive and covers learning subjects that are traditionally and regularly taught to students.
Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Darling in view of Mitchell and Nguyen as applied to claim 1 above, and further in view of German et al. (US PGPub 20100159437), hereinafter referred to as German, and Knepper (US PGPub 20050250079).
In regards to claim 4 and 17, Darling in view of Mitchell does not explicitly teach wherein the plurality of objects comprises at least one of one or more persons, one or more animals, one or more trees, one or more plants, one or more insects, one or more consumer electronics, one or more appliances, one or more furniture pieces, one or more tools, one or more items, one or more vehicles, one or more buildings, one or more landscapes, one or more scenes, or one or more books. Nguyen further teaches wherein the plurality of objects comprises at least one of one or more animals (Paragraph 0066 teaches the content objects can include the student’s favorite animals).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Darling in view of Mitchell with the teachings of Nguyen, as the references and the claimed invention are directed to learning systems for improving student learning through focusing on engagement/student interest. One of ordinary skill in the art would modify Darling in view of Mitchell to include the learning/content objects including animals, specifically a student’s favorite animal. Upon such modification, the method and system of Darling in view of Mitchell would include wherein the plurality of objects comprises at least one of one or more animals. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings as modifying learning content to include objects of student interests provides tailored learning content to students to help them stay focused and engaged during learning sessions (Nguyen Paragraph 0014) and animals are a known object/classification of objects that interest students.
Darling in view of Mitchell and Nguyen does not explicitly teach wherein the plurality of objects comprises at least one of one or more persons, one or more trees, one or more plants, one or more insects, one or more consumer electronics, one or more appliances, one or more furniture pieces, one or more tools, one or more items, one or more vehicles, one or more buildings, one or more landscapes, one or more scenes, or one or more books. However, German teaches an adaptive learning recommendation system that includes student profiles and educational material (Paragraphs 0021, 0027) wherein the plurality of objects comprises at least one of one or more persons (Page 3, table 1 teaches areas of interests of students including Popular Characters (persons)), one or more insects (Page 3, table 1 teaches areas of interests of students including wildlife which includes insects), one or more landscapes (Page 3, table 1 teaches areas of interests of students including wildlife which includes viewing visual art which includes landscape art), or one or more scenes (Page 3, table 1 teaches areas of interests of students including wildlife which includes viewing performance art/theater (theater scenes)).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Darling in view of Mitchell and Nguyen with the teachings of German, as the references and the claimed invention are directed to adaptive learning systems. One of ordinary skill in the art would modify Darling in view of Mitchell and Nguyen to include characters, insects, wildlife, visual art, and theater as areas of interests within Nguyen as part of the student profiles and areas to gauge student interest. Upon such modification, the method and system of Darling in view of Mitchell and Nguyen would include wherein the plurality of objects comprises at least one of one or more persons, one or more insects, one or more consumer electronics, one or more landscapes, or one or more scenes. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings as modifying learning content to include objects of student interests provides tailored learning content to students to help them stay focused and engaged during learning sessions (Nguyen Paragraph 0014) and the listed areas of interest are well known interests of students and could be simply substituted or added to the interest areas listed in Nguyen.
Darling in view of Mitchell, Nguyen, and German does not explicitly teach wherein the plurality of objects comprises at least one of one or more trees, one or more plants, one or more consumer electronics, one or more appliances, one or more furniture pieces, one or more tools, one or more items, one or more vehicles, one or more buildings, or one or more books. However, Knepper teaches and educational learning medium wherein the medium presents visual objects to a student to learn the objects (Paragraph 0038) including wherein the plurality of objects comprises at least one of one or more plants (Paragraph 0038 teaches the objects can be vegetables, a species of plants), one or more furniture pieces (Paragraph 0058 teaches the objects include a child’s bedroom which would have furniture such as a bed), one or more items (Paragraph 0038), or one or more vehicles (Paragraph 0059 teaches cars, trucks, and trains which are species of vehicles).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Darling in view of Mitchell, Nguyen, and German with the teachings of Knepper, as the references and the claimed invention are directed to educational systems. One of ordinary skill in the art would modify Darling in view of Mitchell, Nguyen, and German to include thematic areas for the content objects including vegetables, a child’s bedroom, including furniture, vehicles, and items as displayed/presented learning content and thereby as areas of interests within Nguyen as part of the student profiles and areas to gauge student interest. Upon such modification, the method and system of Darling in view of Mitchell and Nguyen would include wherein the plurality of objects comprises at least one of one or more plants, one or more furniture pieces, one or more items, or one or more vehicles. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings as modifying learning content to include objects of student interests provides tailored learning content to students to help them stay focused and engaged during learning sessions (Nguyen Paragraph 0014) and the listed areas of interest are well known interests of students and could be simply substituted or added to the interest areas listed in Nguyen.
Claims 5, 6, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Darling in view of Mitchell and Nguyen as applied to claim 1 above, and further in view of Hergenroeder (US PGPub 20180277002).
In regards to claim 5 and 18, Darling further teaches wherein the display device comprises one of a monitor (Abstract; Paragraph 00025, 000105 teach a display device which can include a computer screen (monitor)). Darling and Darling in view of Mitchell do not explicitly teach wherein the display device comprises one of augmented reality ("AR") goggles, virtual reality ("VR") goggles, smart eyewear, a tablet computer, a smart phone, or a television. HHHowever, Nguyen further teaches the client device used by the student includes a suitable display (Paragraphs 0029, 0031) and includes wherein the display device comprises one of a tablet computer (Paragraph 0029 teaches a tablet-style computer), or a smart phone (Paragraph 0029 teaches a cellular phone (smart phone)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Darling in view of Mitchell with the teachings of Nguyen, as the references and the claimed invention are directed to learning systems for improving student learning through focusing on engagement/student interest. One of ordinary skill in the art would modify Darling in view of Mitchell to include the client device of the student/user being a table computer or smart phone. Upon such modification, the method and system of Darling in view of Mitchell would include wherein the display device comprises one of a tablet computer, or a smart phone. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings as modifying learning content to include objects of student interests provides tailored learning content to students to help them stay focused and engaged during learning sessions (Nguyen Paragraph 0014) and the client devices are known alternatives to those of ordinary skill in the art and could be simply substituted as the hardware with a reasonable expectation of success as they perform similar functions and are merely preferential choices of hardware by the user.
Darling in view of Mitchell and Nguyen does not explicitly teach wherein the display device comprises one of augmented reality ("AR") goggles, virtual reality ("VR") goggles, smart eyewear, or a television. However, Hergenroeder teaches a system and method for assisting in the education of children by presenting learning materials and engaging the child using their interests (Paragraph 0031) wherein the display device comprises one of augmented reality ("AR") goggles (Paragraphs 0040, 0051 teach that the output of the system can be augmented reality and includes hardware in the form of goggles), virtual reality ("VR") goggles (Paragraphs 0040, 0051 teach that the output of the system can be virtual reality and includes hardware in the form of goggles), smart eyewear (Paragraph 0051 teaches the hardware device can be a smart device including glasses (smart eyewear)), or a television (Paragraph 0092).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Darling in view of Mitchell and Nguyen with the teachings of Hergenroeder, as the references and the claimed invention are directed to learning systems for improving student learning including engaging students through their interests. One of ordinary skill in the art would modify Darling in view of Mitchell and Nguyen to include the hardware embodiments including AR goggle, VR goggles, smart eyewear, or a television as the visual output device (display device). Upon such modification, the method and system of Darling in view of Mitchell would include wherein the display device comprises one of augmented reality ("AR") goggles, virtual reality ("VR") goggles, smart eyewear, or a television. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings as the various hardware embodiments are well known in the art and can simply be substituted for each other with a reasonable expectation for success as the general components are a display output device and user interface. Additionally, the ability for the process and apparatus to operate on multiple hardware devices allows more users to access the device and promote further sales of the applicant’s invention.
In regards to claim 6 and 19, Darling and Darling in view of Mitchell and Nguyen does not explicitly teach wherein the at least one image capture device is disposed in one of augmented reality ("AR") goggles facing eyes of a wearer, virtual reality ("VR") goggles facing eyes of a wearer, a wearer-facing surface of smart eyewear, a user-facing panel of a tablet computer, a user-facing panel of a smart phone, an external component mounted on a television to face a room, or a user-facing panel of a monitor. However, Hergenroeder further teaches wherein the at least one image capture device is disposed in one of augmented reality ("AR") goggles facing eyes of a wearer (Paragraphs 0041, 0051 teach the system can include augmented reality goggles including a camera (image capture device) in the goggles for eye tracking), virtual reality ("VR") goggles facing eyes of a wearer (Paragraphs 0041, 0051 teach the system can include virtual reality goggles including a camera (image capture device) in the goggles for eye tracking), a wearer-facing surface of smart eyewear (Paragraphs 0041, 0051 teach the system can include smart glasses including a camera (image capture device) in the glasses for eye tracking), a user-facing panel of a tablet computer (Paragraph 0051 teaches the eye tracking camera can be embedded in a table computing device), a user-facing panel of a smart phone (Paragraph 0051 teaches the eye tracking camera can be embedded in a smartphone device), an external component mounted on a television to face a room (Paragraphs 0051, 0092 teach the eye tracking camera can be embedded in a home device which includes televisions), or a user-facing panel of a monitor (Paragraph 0051, 0092 teach the eye tracking camera can be embedded in a computer which includes a display portion (monitor)).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Darling in view of Mitchell and Nguyen with the teachings of Hergenroeder, as the references and the claimed invention are directed to learning systems for improving student learning including engaging students through their interests. One of ordinary skill in the art would modify Darling in view of Mitchell and Nguyen to include the hardware embodiments including AR goggle, VR goggles, smart eyewear, or a television as the visual output device (display device) with the devices having, embedded within or on them, eye tracking cameras. Upon such modification, the method and system of Darling in view of Mitchell would include wherein the at least one image capture device is disposed in one of augmented reality ("AR") goggles facing eyes of a wearer, virtual reality ("VR") goggles facing eyes of a wearer, a wearer-facing surface of smart eyewear, a user-facing panel of a tablet computer, a user-facing panel of a smart phone, an external component mounted on a television to face a room, or a user-facing panel of a monitor. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings as the various hardware embodiments are well known in the art and can simply be substituted for each other with a reasonable expectation for success as the general components are a display output device and user interface and Darling teaches the generic eye tracking device while Hergenroeder specifies known hardware embodiments of the eye tracking camera. Additionally, the ability for the process and apparatus to operate on multiple hardware devices allows more users to access the device and promote further sales of the applicant’s invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Darling in view of Mitchell and Nguyen as applied to claim 1 above, and further in view of Vivian et al. (US 7013325), hereinafter referred to as Vivian.
In regards to claim 7, while Darling does teach a computing system and processor as detailed above, Darling and Darling in view of Mitchell do not explicitly teach wherein the computing system comprises one of a set-top box ("STB"), a digital video recording ("DVR") device, a processor of the display device running a software application ("app"), a processor of a user device running an app, a server computer over a network, a cloud-based computing system over a network, a media player, or a gaming console. However, Nguyen further teaches wherein the computing system comprises one of a processor of the display device running a software application ("app") (Paragraph 0029 teaches the computing system can be a tablet computer (display device) with a processor that executes the software program (“app”)), a processor of a user device running an app (Paragraph 0029 teaches the computing system can be a client device or personal computer (user device) with a processor that executes the software program (“app”)), a server computer over a network (Paragraph 0027 teaches the system can be operated on a “typical server” connecting multiple client devices over a network connection), a cloud-based computing system over a network (Paragraph 0027 teaches the system can be operated on a web server (cloud-based) system connecting multiple client devices over a network connection), or a media player (Paragraph 0029 teaches the computing system can be a client device or personal computer (user device) which is interpreted as a species of media player as it displays educational material (media) as further described in paragraph 0031).
As discussed above, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Darling in view of Mitchell with the teachings of Nguyen, as the references and the claimed invention are directed to learning systems for improving student learning through focusing on engagement/student interest. One of ordinary skill in the art would modify Darling in view of Mitchell to include the computing system being embodied by a processor in a display device or user device, a media player, or a traditional or web-based server. Upon such modification, the method and system of Darling in view of Mitchell would include wherein the computing system comprises one of a processor of the display device running a software application ("app"), a processor of a user device running an app, a server computer over a network, a cloud-based computing system over a network, or a media player. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings as the various hardware embodiments are well known in the art and can simply be substituted for each other with a reasonable expectation for success as the general components are a display output device and user interface and all of the embodiments include a generic processor or are considered generic processing devices. Additionally, the ability for the process and apparatus to operate on multiple hardware devices allows more users to access the device and promote further sales of the applicant’s invention.
Darling in view of Mitchell and Nguyen does not teach wherein the computing system comprises one of a set-top box ("STB"), a digital video recording ("DVR") device, or a gaming console. However, Vivian teaches a system for providing a specialized learning curriculum including learning material (Abstract; Col 6, line 64-Col 7, line 20) wherein the computing system comprises one of a set-top box ("STB") (Col 3, line 21) or a gaming console (Col 3, lines 21-22).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to modify Darling in view of Mitchell and Nguyen with the teachings of Vivian, as the references and the claimed invention are directed to learning systems for improving student learning. One of ordinary skill in the art would modify Darling in view of Mitchell and Nguyen to include the computing system being embodied by a set-top box or a gaming console. Upon such modification, the method and system of Darling in view of Mitchell would include wherein the computing system comprises one of a set-top box ("STB") or a gaming console. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to incorporate these teachings as the various hardware embodiments are well known in the art and can simply be substituted for each other with a reasonable expectation for success as the general components are a display output device and user interface and all of the embodiments include a generic processor or are considered generic processing devices. Additionally, the ability for the process and apparatus to operate on multiple hardware devices allows more users to access the device and promote further sales of the applicant’s invention.
Allowable Subject Matter
Claims 8 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
In regards to claim 8, while Nguyen, Edmonds, and other searched art teach generating and presenting learning content that includes objects of student interest, the prior art of record does not teach generating new content based on a determination that no content with the identified objects exists. Additionally, none of the prior art of record, the searched art, or any combination of the above teaches determining that content stored in the content database does not contain the identified objects of the process claimed in claim 1. While the prior art of record teaches the independent claim 1 as detailed above, with no prior art of record teaching the additional limitations of dependent claim 8, the claim cannot be rejected under 35 U.S.C. 103. Therefore, the claim is allowable as no prior art of record or found, alone or in combination, teaches the limitations discussed above.
In regards to claim 13, none of the previously cited prior art or combination of the art teaches the dependent limitations and the closest arts of record for the dependent limitations are US PGPub 20170295229 (Shams et al.), US PGPub 20180114453 (Jain et al.), and US PGPub 20190371189 (Hiraide et al.). Specifically, the step of claim 13 of identifying, with the computing system, one or more second objects of the plurality of objects that are displayed on the display surface of the corresponding display devices that correspond to the positions of the eyes of each user of the plurality of users relative to the display surface of the corresponding display devices as the content are being displayed, based at least in part on analysis of the received captured images of the positions of the eyes of each of the plurality of users correlated with particular portions of the content that are displayed on the display surface of the corresponding display device appears to overcome the art as of the cited art only Nguyen teaches a plurality of users having a plurality of client/user devices that could be modified to include the eye tracking of Darling and Mitchell. None of the art teach a plurality of user devices capable of tracking a plurality of users’ eyes with respect to their corresponding device. Shams et al. teaches a system for synchronizing a plurality of head-worn computing systems in order to have multiple users view the same educational content but does not teach eye tracking or identifying shared objects of interest among the users. Similarly, Jain et al. teaches a system for measuring student engagement by capturing eye movement of a plurality of students to ensure they are not distracted and are focused on the presenter/presentation. Jain et al. teaches only a singular display (the presenter) and does not include identifying objects of interest as it merely teaches tracking overall engagement and focus. Finally, Hiraide et al. teaches a system for measuring the engagement of an audience of students. Similar to Jain et al., Hiraide et al. teaches the engagement is part of a lecture wherein the students are viewing a shared screen/presentation and does not teach a plurality of user devices or eye tracking devices and does not teach identifying objects of interest. As such, the limitations of dependent claim 13 overcome all cited and found prior art and combination thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Accordingly, claims 8 and 13 are objected to and claims 1-7, 9-12, and 14-20 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORRELL T FRENCH whose telephone number is (571)272-8162. The examiner can normally be reached M-Th 7:30am-5pm; Alt Fri 7:30am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571)270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.T.F./Examiner, Art Unit 3715                                                                                                                                                                                                        
/ROBERT J UTAMA/Primary Examiner, Art Unit 3715